Citation Nr: 0118121	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1989 to April 1992.  
This appeal arises from an August 1998 determination of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to 
educational benefits under Chapter 30, Title 38, United 
States Code.  The veteran disagreed with that determination, 
and, after a statement of the case was issued in November 
1998, the appellant submitted a timely substantive appeal in 
January 1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran had less than three years of continuous 
active duty.

3.  The veteran requested discharge, and that discharge was 
granted for the veteran's convenience with the veteran's 
acknowledgment of a locally imposed bar to reenlistment.


CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 3.6(b), 3.14(d), 21.7020, 21.7040, 
21.7042 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to educational 
assistance in accordance with Chapter 30, Title 38 of the 
United States Code, the All-Volunteer Force Educational 
Assistance Program (Montgomery GI Bill).  He contends that 
his discharge was for the convenience of the government.  
Alternatively, he argues that, if he does not meet the 
statutory criteria for eligibility for the program, he should 
be entitled to the benefits because he was advised that the 
educational benefits would be available if he accepted the 
discharge. 

The veteran's DD Form 214 shows that he entered active duty 
in July 1989 and that he was released from active duty 
effective in April 1992, a period of 2 years, 9 months, and 
15 days (331/2 months).  The DD Form 214 reflects that the 
veteran's discharge was honorable.  The separation authority 
was AR 635-200, Para 16-5b.

At his July 1999 personal hearing, the veteran testified that 
he volunteered to be considered for early discharge after his 
first sergeant announced that there were going to be 
cutbacks.  He volunteered for early discharge because his 
wife had recently given birth to their first child, but it 
took nearly a year for the discharge to be processed.  
However, the veteran testified, he still believed that his 
discharge was for the convenience of the government.  He 
further testified that he had contributed the required amount 
($100 per month for the first 12 months of his enlistment) so 
that he would be eligible for education benefits.  The 
veteran testified that he was counseled that, since he had 
served 30 months of his enlistment, he would be eligible for 
the Montgomery GI Bill benefits.  The veteran's 
representative noted that this counseling memo was in the 
veteran's claims file, and argued that the RO had not 
properly considered that evidence.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years.  38 
U.S.C.A. § 3011; 38 C.F.R. § 21.7042(a)(2).  If, as in this 
case, the veteran served less than three years of continuous 
active service, the veteran must have been discharged under 
prescribed circumstances in order to retain eligibility for 
educational assistance.  38 U.S.C.A. § 3011(a)(I)(A)(ii); 
38 C.F.R. § 21.7042(a)(5).

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
changes VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim and the duty to provide 
notice. 

After examining the record, the Board is satisfied that the 
veteran's claim for educational benefits has been properly 
developed, as the veteran's service records relating to his 
length of service and reason for discharge have been obtained 
from the service department.  The governing statute provides 
that length of service and reason for discharge constitute 
the dispositive evidence in a claim for eligibility for 
education benefits, and under the governing statute, no other 
evidence is relevant.  Therefore, remand for further factual 
development would be of no benefit to the veteran.  All of 
the relevant evidence was considered.  The veteran testified 
before the RO regarding his length of service and reason for 
discharge.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as the veteran testified regarding 
each relevant criterion, having been properly advised of the 
evidence needed to substantiate his claim, by the October 
1998 statement of the case (SOC).  The Board finds that there 
is no further duty to assist or notify the veteran.  

The Board observes that Congress recently revised statutory 
provision governing Chapter 30 benefits.  See Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. 1822 (Nov. 1, 2000).  However, the 
revisions are unrelated to the issue on appeal, as the 
revisions retain unchanged the three-year period of service 
and the alternative criteria applicable to this case.  The 
Board notes that the new statutory provisions give many 
veterans a second chance at Chapter 30 benefits, because, 
under the new provisions, a veteran who reenlists may be 
eligible for benefits based on their total service.  However, 
as there is no evidence in this case that the veteran has 
reenlisted, the statutory revisions do not affect the outcome 
of the claim.  

The veteran's service personnel records reflect that his 
expected date of termination of service (ETS) was in August 
1993, approximately four years after his late July 1989 
indication.  The veteran enlisted for 4 years, but did not 
serve his entire enlistment period.  However, since he did 
serve at least 30 months, he is still eligible for Chapter 30 
educational assistance if he: 1) was released from active 
duty based on service-connected disability, hardship, or a 
physical or mental condition that interfered with the 
performance of duty as determined by the service department; 
or, (2) if the separation is for the convenience of the 
government and he served at least 30 months of an obligated 
enlistment period of at least three years; or, (3) if he was 
involuntarily separated for the convenience of the government 
due to a reduction in force.  38 U.S.C.A. § 3011; 38 C.F.R. 
§ 21.7042; see Harvey v. Brown, 6 Vet. App. 416 (1994). 

The veteran's DD Form 214 establishes that he served two 
years, nine months, and 15 days.  Thus, he did not serve on 
active duty continuously for three years after June 30, 1985, 
and does not meet the first criteria noted above which would 
allow eligibility for Chapter 30 benefits.    

Alternatively, the veteran may establish Chapter 30 
eligibility by showing that he was discharged prior to 
completion of three years of service as a result of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, or for a 
physical or mental disorder not characterized as a 
disability.  

The veteran's March 1992 Personnel Action, DA Form 4187, 
states: 

1.  Request I be discharged up (sic) AR 
635-200, Chapter 16, Paragraph 16-5(b), 
for locally imposed bar to reenlistment.

2.  I understand that if my request for 
separation before my normal ETS is 
approved, it will be for my own 
convenience. . . . 

The Bar to Reenlistment Certificate, DA Form 4126-R, states, 
"Soldier's percent body fat exceeds maximum allowable 
percentage.  The soldier has failed to make satisfactory 
progress or achieve the body fat standards within the last 
four months."  The service personnel records reflect that 
the bar to enlistment certificate was approved in November 
1991.  

While the veteran's testimony suggests that his discharge was 
for hardship, based on his testimony that he had an infant or 
very young child at home, there is no evidence in the 
personnel records that the veteran's discharge was related to 
that hardship or any other hardship.

The service personnel records establish that the veteran was 
discharged under Army Regulation (AR) 635-200, Para 16-5b.  
As in effect in 1989, that regulation specified that 
paragraph 16-5 controlled early separation of personnel 
denied reenlistment.  In contrast, paragraph 16-7 controlled 
discharge related to physical disqualification for duty in 
MOS, and paragraph 16-8 controlled discharges based on 
reduction in authorized strength.  Thus, the DD Form 214 
established that the veteran's discharge was under an 
authority other than service-connected disability, physical 
or mental disability, or reduction in force. 

AR 635-200, paragraph 16-5(b), "Locally imposed bars to 
reenlistment," as in effect in 1989, stated:, 

(1) Members who perceive that they will 
be unable to overcome a locally imposed 
bar to reenlistment may apply for 
immediate discharge.  They must complete 
the review procedure outlined in AR 601-
280 . . . before they apply.  The soldier 
will not be allowed to submit for 
separation earlier than 6 month from date 
of imposition of the bar. . . . 

(2) . . . Discharge must be accomplished 
no later than 6 months from the date of 
request in spite of any existing service 
obligation which will not be fulfilled by 
such early release.  Overseas tours may 
be curtailed to the extent necessary to 
permit early separation under this 
section.  Approved requests for discharge 
will be irrevocable.

(3)  The member's request for early 
separation will include the following 
statement:

       I understand that I am being 
separated 
       before my normal ETS for my own 
       convenience.  . . .

A body fat content worksheet dated in January 1992 reflected 
that the veteran exceeded body fat standards.  A February 
1992 memorandum reflected that a weight loss of 3 to 8 pounds 
per month was determined to be satisfactory progress toward 
achieving body fat standards.  A DA Form 4856, also dated in 
February 1992, reflects that the veteran was advised that his 
enrollment in the weight reduction program was mandatory, and 
that, as there was "little or no progress, " "I will not 
remove your bar to reenlistment."  The entry further states, 
"If you continue to show no progress over the next three 
months, I will have no choice but to recommend your removal 
from active duty . . . "  Although the veteran contends that 
he was discharged for the convenience of the government, the 
Board finds that the preponderance of the evidence of record 
establishes that the veteran's discharge was for reasons 
other than convenience of the government.

The Board further notes that the Personnel Action of record 
reflects that the veteran was not to be transferred to the 
Ready Reserve (IRR).  Consistent with that action, the 
veteran's DD Form 214 does not show that the veteran was 
transferred to any reserve component.  

The Board has reviewed in detail a March 31, 1992 Army 
Continuing Education System Electronic DA Form 669, which 
states, "I have received counseling on veterans educational 
benefits.  I am being discharged with a fully honorable 
discharge under chapter 16.  This is a discharge for the 
convenience of the government discharge and I have met the 
20/30 month rule, therefore I will receive my basic MGIB 
benefits.  . . . "  The Board notes that the information 
provided in this form appears to be incorrect, since the 
evidence of record reflects that the veteran was not 
discharged for the convenience of the government; he was, 
instead, discharged at his own request.  

The Board notes, further, that this counseling memo 
indicating that the veteran would received his MGIB benefits 
because he was being discharged for the convenience of the 
government was signed after the veteran had signed the March 
12, 1992, Personnel Action, which specified that the 
veteran's discharge was for his own convenience.  

The Board further notes that the regulation authorizing the 
veteran's discharge clearly reflects that the process of 
approval of the local bar to reenlistment required that the 
veteran request discharge.  The veteran had signed documents 
reflecting that his discharge was for his own convenience 
prior to signing the March 31, 1992 document which 
erroneously stated that his discharge was for the convenience 
of the government.  While the veteran did complete at least 
30 months of his enlistment term, the statute provides 
education assistance eligibility where the veteran had less 
than four years of service only if discharge was for the 
convenience of the government.  Although the March 31, 1992 
document favors the veteran's claim, the preponderance of the 
evidence as a whole is against a finding that the veteran's 
discharge was for the convenience of the government.  

The Board realizes that the veteran contributed basic pay to 
participate in the Montgomery GI bill program, and is aware 
of his request that the funds be returned to him.  However, 
there is no authority allowing for the Board to refund the 
veteran's contributions.  Under 38 U.S.C.A. § 3011, any 
amount by which the basic pay of an individual is reduced 
under Chapter 30 will revert to the Treasury, and will not, 
for purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual.  
Moreover, VA's General Counsel has indicated that any 
recourse for refund of such funds would in any event not be 
with VA, but with each specific branch of the Armed Forces.  
VAOPGCADV 13-93 (O.G.C. Adv. 13-93).  Thus, while the Board 
sympathizes with the veteran, it has no legal authority to 
refund the veteran's contributions.  Therefore, it appears 
more appropriate for the veteran to address his refund 
request directly to the appropriate service department.

The Board further notes that the veteran's claim of 
entitlement to education benefits cannot be granted solely on 
the basis that he was erroneously told that he would be 
eligible for the benefits claims, because the Board cannot 
grant a benefit which is not authorized by statute.  The 
Board is not free to ignore or create further exceptions to 
those set out by laws passed by Congress.  38 U.S.C.A. 
§ 7104.  The applicable law is specific as to the criteria 
for the benefit sought on appeal.  

Here, there is simply no legal basis to award the veteran 
entitlement to Chapter 30 educational assistance benefits.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, this claim must be denied.



ORDER

The appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

